                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



                                                                      Apr 02, 2020
1                                                                         SEAN F. MCAVOY, CLERK

2
3                               UNITED STATES DISTRICT COURT
4                             EASTERN DISTRICT OF WASHINGTON
5     UNITED STATES OF AMERICA,
                                                        No.    2:20-CR-0040-WFN-1
6                                Plaintiff,
                                                        ORDER RE: COMPUTER FORENSIC
7                 -vs-                                  REVIEW PROCEDURES FOR CHILD
8                                                       PORNOGRAPHY CONTRABAND
      DANIEL OSORNO,
9                                Defendant.
10
11            Pending before the Court is the parties' Stipulated Motion for Protective Order re:
12   Computer Forensic Review Procedures for Child Pornography Contraband. ECF No. 5. The
13   parties have stipulated to review procedures for child pornography contraband. The Court
14   has reviewed the file and Motion and is fully informed. Accordingly,
15            IT IS ORDERED that:
16            1. The parties' Stipulated Motion for Protective Order re: Computer Forensic
17   Review Procedures for Child Pornography Contraband, filed April 2, 2020, ECF No. 5, is
18   GRANTED.
19            2. The defense team shall not remove any contraband images from the government
20   reviewing facility. A defense expert will be allowed to compile a report (without contraband
21   images/videos) documenting the examination on removable media if the case dictates. This
22   Order shall apply to any attorneys who subsequently become counsel of record, without the
23   need to renew or alter the Order.
24            The District Court Executive is directed to file this Order and provide copies to
25   counsel.
26                        2nd day of April, 2020.
              DATED this _____
27
28                                                   WM. FREMMING NIELSEN
     04-02-20-2                               SENIOR UNITED STATES DISTRICT JUDGE

     ORDER
